Title: From John Adams to Elbridge Gerry, 19 November 1777
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Fish Kill Novr 19 1777
     
     The inclosed Letter, I this Moment received and can think of no other Way, to answer the Expectations of Mr. Smith, than to request you to take the Trouble of doing what, by the inclosed Letter I am requested to do.
     I am Sorry to take off your Attention from things of more Importance or Amusements of greater Pleasure. But having often experienced your obliging Disposition, I presume upon it once more.
     We have nothing New, excepting that a whole Pickett Guard came off together from Kings bridge two days ago—which they say is the second Instance of late. The new Levies are very discontented, and earnestly wishing to escape and throw themselves upon Mercy. G. Gates’s Army, are passing fast to Head Quarters.
     I have had vast Pleasure in this Journey in remarking the difference between the State of the Country and the Temper of Mens Minds, now, and last Winter.
     Our Friend Lovell must remember the general Complaints of Danger from the Tories and of the Discredit of Continental Money, as well as the great Anxiety upon the Minds of the People concerning the Issue of the Cause. All this is now done Away. The Tories are universally discouraged and there Appears not in the Minds of the People the least Doubt of the final success of our great and holy Cause.
     Remember me with every sentiment of Respect and Affection to the General and Brothers Lovell and Dana, to the Ladies and the Children of the Family, and believe me to be your sincere Friend
     
      John Adams
     
    